Citation Nr: 1811210	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and generalized anxiety disorder (GAD) with panic attacks, rated as 50 percent disabling prior to April 2, 2015, and 100 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 2007 to December 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In his January 2014 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  However, given his withdrawal of the appeal, his request for a Board hearing is also considered withdrawn.   


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for a higher initial rating for his PTSD with MDD and GAD with panic attacks, which was confirmed by his representative in January 2018.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In December 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for a higher initial rating for his PTSD with MDD and GAD with panic attacks, which was confirmed by his representative in January 2018.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


